Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 11-27, 29-31 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1 is directed to controlling a reverse movement of a vehicle, detecting and predicting other vehicle motion, and adjusting a warning or braking threshold based on detecting a presence of a turn signal on the other vehicle. It is well known to those of ordinary skill in the art to incorporate various reverse or backing up collision control (such as Kim), and predicting other vehicle trajectories with turn signals (such as Micks and Russells). However, it is not demonstratable known to adjust a threshold value for a braking or warning intervention as claimed based on the presence of a travel direction indicator. While adjusting thresholds in terms of a spatial area is known (such as Roca, paragraph 0039), this is independent of detecting a turn signal, and focuses on adjusting based on the type of driving environment [road vs parking lot vs highway, paragraph 0025]. Other examples, such as Russell, factor in turn signals to predict potential areas that an object would occupy, but this does not pertain to adjusting a threshold as claimed. One of ordinary skill in the art would not think to modify these well known technologies to adjust a threshold as claimed as changing a threshold for intervention is substantively different from trajectory prediction. Therefore, claim 1 is allowed.
Similarly, independent claims 19 and 31 are also allowed.
By at least their nature on allowable claim material, dependent claims 12-18, 20-27, and 29-30 are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANFINRUD whose telephone number is (571)270-3401. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571)270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIEL ANFINRUD/Examiner, Art Unit 3662                                                                                                                                                                                                        
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662